Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. Applying a precharge voltage to the source line; and applying the precharge voltage to a first source select line connected to a source select transistor adjacent to the source line among source select transistors included in an unselected memory block among the plurality of memory blocks, in combination with other limitations. 
Claim 11. A peripheral circuit configured to perform a plurality of program loops including a program step of providing a program voltage to a selected memory block among the plurality of memory blocks and a verify step of verifying a program state of the selected memory block; and a program operation controller configured to control the peripheral circuit to apply a precharge voltage to the source line and apply the precharge voltage to a first source select line connected to a source select transistor adjacent to the source line among source select transistors included in an unselected 
Claim 15. Applying a precharge voltage to the source line; and applying the precharge voltage to a first source select line connected to a source select transistor adjacent to the source line among source select transistors included in an unselected memory block among the plurality of memory blocks, after the source line is precharged to a first voltage level, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827